DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Regarding claim 1, claim 1 recites a carrier insert for accommodating and maintaining “the” biofilm culture of fluid cleaning structures.  The claim does not recite “a biofilm culture”, thereby lacking proper antecedent basis in the claims.  However, the recitation of the preamble appears to be directed to biofilm culture which forms on fluid cleaning structures.  Nevertheless, the claim should recite “a biofilm culture” in the preamble.
Claims 4-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Regarding claims 1-3, the claimed invention recites a carrier insert containing a spatial web made of staple fibers using the hosiery method, characterized by that the web has internal textile units joining each other in intermediate complete nodal points and situated between the complete nodal points, and external textile units situated along edges of the spatial web, where in the case of at least a part of the complete nodal points there is an even number of internal textile units guided into the complete nodal points, the internal sides of external textile units situated along the edges of the spatial web are connected to a respective one of the complete nodal points, and external sides of the external textile units are provided with connection points for joining the structure, and via the connection points the web is attached to the structure in a fixed position.  Applicants’ specification generally teaches that at least a part of the textile units are joined to each other in the complete nodal joint with an adhesion and/or cohesion and/or hosiery joint (see Applicants' specification at page 4), and that some of the textile units are made of the same material (Id.).  Applicants' specification teaches that the distance between the neighboring complete nodal points is between 50-300 mm, and that the distance between two neighboring 2 (Id., page 5).
Regarding forming the claimed structure, Applicants’ specification teaches that main bodies F1 and F2 are created using the hosiery method, so that only at given larger distances are the longitudinal fibers held together by the bands of more densely woven cross fibers (see Applicants' specification at page 9).  Applicants’ specification teaches that F1 and F2 are fastened to each other in the appropriate complete nodal points, wherein the structure is fastened to the structure for sewage treatment via the connection points (Id., pages 9 and 10).
Applicants’ specification does not provide any examples of the claimed structure.
Although Applicants recite the general structure, as shown in at least Applicants' Drawings, Applicants do not recite any manner of actually forming the claimed structure, nor any further details as to the composition of the structure itself.  For example, Applicants' specification recites a spatial web of staple fibers using the hosiery method, including internal textile units and external textile units situated along the edges of the web, wherein some of the textile units are made of the same material.  However, Applicants' specification does not clarify whether the "spatial web" necessarily encompasses each of the internal textile units and external textile units comprehensively, or whether the spatial web is generally describing the entirety of the claimed structure.  In other words, Applicants' specification provides no guidance as to whether the entirety of the claimed structure is one "spatial web" formed of one material in one process, or whether the claimed structure is a "spatial web" generally, formed of individual textile materials, such as shown in Figure 3 as 11-16, and 17 and 18.  Additionally, Applicants’ specification does not teach the structure of the spatial web.  For example, if the entirety of the structure is one spatial web, Applicants’ specification provides no guidance as to how to make 
Additionally, even if the claimed structure of the spatial web was clear, Applicants’ specification does not describe any staple fibers which are suitable for the claimed invention.  Additionally, Applicants’ specification neither describes a "hosiery method," nor a manner in which a web of staple fibers can be made by a hosiery method.
Additionally, although Applicants' specification generally teaches textile units joined to each other in the complete nodal joint with an adhesion and/or cohesion and/or hosiery joint, Applicants’ specification does not provide any guidance as to an adhesion, cohesion or hosiery joint which is necessarily suitable for the claimed invention.  For example, what type of adhesion, cohesion and/or hosiery joint is necessarily and predictably suitable for a carrier insert for accommodating and maintaining a biofilm culture of fluid cleaning structures?  Additionally, since the identity of the staple fibers is unknown, it is unclear how one of ordinary skill would necessarily be able to ascertain an adhesion, cohesion or hosiery joint which is suitable to form the claimed invention.
Additionally, although the claimed invention recites that the spatial web is attached to the fluid cleaning structure via the connection points, it is unclear how such an attachment is accomplished.
Additionally, it is unclear exactly what structure is associated with the longitudinal free fibers 30 and the cross fibers 40.  For example, Figure 3 of Applicants' Drawings shows a schematic view of a version of the carrier insert, wherein each of 30 and 40 appear to be solid 
Additionally, Figure 3 appears to recite reference numerals which overlap multiple components of the structure.  For example, each of numerals 11, 12, 13,14, 15, and 16 are directed to internal textile units, whereas 17 and 18 reference external textile units and 30 and 40 reference longitudinal fibers and cross fibers.  However, it appears to each of 11, 12, 13, 14, 15, and 16 overlap with 30 and 40, unless the Figure appears to only be referencing each of the components actually shown in the structure.  In other words, it appears from the Figure that the internal textile units are also the longitudinal fibers and the cross fibers, unless the Figure is only referencing the two components which are directly shown as “30” and “40.”  Applicants' Figures 1, 2 and 4 fail to clarify the structure.
Based on the totality of Applicants’ specification, one of ordinary skill would essentially be required to form the claimed structure independently of what is described in Applicants' specification, as Applicants' specification only appears to generally describe what the claimed structure should be without setting forth a structure and composition which would enable one of ordinary skill to make and use the claimed invention.  For example, one of ordinary skill would first be required to identify staple fibers and a "hosiery method" to form a web, without knowledge of the structure of the web itself.  Additionally, one of ordinary skill would be required to determine if the web is a singular web or multiple webs, and then determine a suitable manner to form the claimed structure without any guidance as to how to form a singular 
Therefore, based on the reasons set forth above, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-3, claim 1 recites a carrier insert for accommodating and maintaining the biofilm culture of fluid cleaning structures, wherein via the connection points the web is attached to the structure in a fixed position.  It is unclear if Applicants' are claiming only a carrier for fluid cleaning structures, or if Applicants are claiming a carrier insert in combination with a fluid cleaning structure.
Additionally, claim 1 recites a carrier insert for accommodating and maintaining the biofilm culture of fluid cleaning structures, which contains a spatial web made of staple fibers using the hosiery method.  It is unclear if the spatial web is directed to the carrier insert or the fluid cleaning structures.  Additionally, it is unclear if the spatial web or the staple fibers are made using the hosiery method.  Additionally, it is unclear what exactly the claimed hosiery method necessarily entails as, contrary to Applicants' specification, such a method does not appear to be ordinarily known to one of ordinary skill, especially in the carrier insert art or filter art.
Additionally, the recites that the spatial web has internal textile units joining each other in intermediate complete nodal points and situated between the complete nodal points.  It is unclear exactly what structure is associated with an "intermediate complete nodal point" and a "complete nodal point."  Although Applicants' Drawings generally show where the nodal points are situated, and that at least a part of the textile units are joined to each other in the complete nodal point, it is unclear if the claimed nodal points are generally describing a point where the textile units may or may not actually intersect or adhere or cohere, or if the claimed nodal points necessarily intersect or adhere or cohere.
Additionally, the claim recites that the external sides of the external units are provided with connection points for joining the structure.  It is unclear if the connection points are structural limitations, or if the connection points are merely directed to the portions of the external sides which are intended to be joined to the fluid cleaning structures.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,540,920 to Bounds in view of USPN 6,274,035 to Yuan.
Preliminarily, due to the numerous 35 U.S.C. 112, first and second paragraph issues with the claimed invention, it is unclear exactly what structure is within and outside the scope of the claimed invention.  
Regarding claims 1-3, Bounds teaches a wastewater treatment system comprising a septic tank which flows liquid effluent through an aerobic filter, wherein the filter has a textile filter media (Bounds, Abstract).  Bounds teaches that the textile filter media has relatively high open area and relatively low or moderate water holding capacity, wherein the filter media comprises a plurality of vertically oriented textile sheets having a relatively small gap between adjacent sheets (Id.).  Bounds teaches that the filter media is made from continuous or non-continuous fibers held together in a woven or non-woven configuration, wherein the textile is in the form of sheets (Id., column 3 line 66 to column 4 line 14).  Non-continuous fibers appear to be within the scope of the claimed staple fibers.
Bounds does not appear to teach the totality of the claimed structure.  However, Yuan teaches a similar filter medium for use in biological filters, comprising thin filter sheets (Yuan, Abstract), which can be made from filaments woven, press-fitted, fused, sintered, or bonded together (Id., column 2 lines 7-15).  Yuan teaches that the invention is a sheet filter with precise 
It would have been obvious to one of ordinary skill in the filter art at the time the invention was made to form the filter of Bounds, wherein the filter additionally comprises solid thick portions of the sheets acting as spacers, as taught by Yuan, motivated by the desire of forming a conventional filter material having uniformity of flow passages reducing the tendency of the flow going through a few of the large passages, thus reducing the effective surface area of the filter, and achieving an optimum combination of filter surface area, flow resistance, and filter effectiveness, suitable for the intended application.  
It should be noted that based on the combined teachings of the prior art, each crossover point appears to be similar to the claimed complete nodal points.  Additionally, each of the sheets on the periphery of the filter is within the scope of the claimed external textile units, whereas the remaining sheets are within the scope of the claimed internal textile units.  Additionally, since 
Regarding the claimed hosiery method, as set forth above, such a method does not appear to be ordinarily known in the art.  Additionally, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 2 and 3, as best Examiner can determine, two of the internal textile units are positioned in a same principal plane as claimed (see for example Yuan, Figures 7-9).



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786